Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 1 of 8 PageID 2739



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;                        CASE NO.: 8:18-cv-02869-VMC-CPT
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 vs.

 CHRISTOPHER FRANKEL,

       Defendant.
 ___________________________________/



                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE


        Plaintiffs the Hurry Family Revocable Trust, Scottsdale Capital Advisors, and Alpine

 Securities Corporation (collectively “Plaintiffs”), through counsel and under Federal Rule of

 Evidence 201, requests judicial notice of the following evidence:

        Exhibit 1: Transcript Excerpt from Hearing in FINRA Dept. of Enforcement v. Scottsdale

 Capital Advisors, et al., FINRA Disciplinary Proceeding in Enforcement Matter 2014041724601

 (June 24, 2016).

                                  MEMORANDUM OF LAW

        The Court may take judicial notice of facts that are not subject to reasonable dispute in

 that they are “can be accurately and readily determined from sources whose accuracy cannot be

 reasonably questioned.” Fed. R. Evid. 201(b). The Court “may take judicial notice of records and

 reports of administrative bodies.” Interstate Nat. Gas Co. v. S. California Gas Co., 209 F.2d 380,

 385 (9th Cir. 1953).


                                                 1
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 2 of 8 PageID 2740



                           LOCAL RULE 3.01(G) CERTIFICATION

        The undersigned counsel certifies that counsel for the Plaintiffs has conferred with

 counsel for the Defendant, and the Defendant does not oppose the relief requested.

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Jordan Susman, Esq.
                                              HARDER LLP
                                              132 South Rodeo Drive, Fourth Floor
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              E-mail: charder@harderllp.com
                                              E-mail: jsusman@harderllp.com

                                              Kenneth G. Turkel – FBN 867233
                                              Shane B. Vogt – FBN 257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com

                                              Attorneys for Plaintiffs




                                                 2
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 3 of 8 PageID 2741




                             Exhibit 1
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 4 of 8 PageID 2742
                                                                                                                   I



                                                                                                                   !




                                                                                        Page        2240


    1      FINANCIAL           INDUSTRY          REGULATORY AUTHORITY               (FINRA)
           OFFICE       OF     HEARING       OFFICERS

    2      DISCIPLINARY              PROCEEDING

           NO.     2014041724601

    3                                                                                           x                  \


    4      Hearing        in       the Matter        of :
    5      FINRA DEPARTMENT                 OF    ENFORCEMENT,

    6                                             Complainant ,
                           vs .

    7
           SCOTTSDALE              CAPITAL    ADVISORS         CORPORATION

    8       (CRD   No .    118786) ,
    9

           JOHN    J.     HURRY

  10       (CRD No .       4623652) ,
  11

           TIMOTHY        B.       DIBLASH

  12       (CRD No .       4623652)' ,
  13       and

  14       D.    MICHAEL           CRUZ

           (CRD    No.     2450344
  15

                                                  Respondents .

  16                                                                                        x

                                                                    300     South    Grand Avenue

  17                                                                Los     Angeles ,      CA

                                                                    June     24,    2016

  18                                                                8:04     a.m.
  19       BEFORE:

  20               LUCINDA O.              McCONATHY,         ESQ.,    Hearing Officer
                   FINRA           OFFICE    OF    HEARING      OFFICERS

  21               1735        K    Street,       NW,   2nd    Floor
                   Washington,              D.C.     20006

  22

  23               DAVID           JAINDL MARTIN,           Panelist

  24

  25               MICHELLE           D.    THOMAS,         Panelist


                                                 Veritext Legal Solutions
        212-267-6868                               www.veritext.com                                 516-608-2400
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 5 of 8 PageID 2743




                                                                     Page 2337                                                           Page 2339

        1 DiBlasi. However, Oris is a vety important issue                        1 BY MR. HARNISCH:

        2 regarding the charges against Mr. DiBlasi and it's                      2     Q. All right, Mr. Frankel. Thank you for spending
        3 complex. It involves more than just the testimony of the                3 some time with us today. We, on behalf of the

        4 Respondents.                                                            4 Respondents, certainly appreciated it. So just a few
        5       And we think it requires us to carefully                          5 questions, and we'll try to keep this relatively short.
        6 consider the charges upon a thorough review of the                      6       Where do you work?

        7 evidence that is relevant to those charges and that's                   7    A.I currently am the chief executive officer of
        8 complex and that takes time. And it also should he a                    8 Alpine Securities.
        9 determination that is made in the context ofprecedence                  9    Q. Canyoujusttellus what is Alpine Securities?
       10 concerning the role of a chief compliance officer, and we              10    A. Alpine Securities is a FINRA-registered
       1 1 want to make sure that we have thoroughly understood the              1 1 broker/dealer and clearing firm in Salt Lake City, Utah.
       12 entire applicable standards.                                           12    Q. And about how long have you been in the
       13       So for that reason, we deny the motion for                       13 securities business?

       14 directed verdict at this time. Thank you.                              14    A. In the business? Well, I started at an Alex
       15       Respondents' Counsel, what are we doing going                    15 Brown office when I was 15 years old.

       16 forward?                                                               16    Q. So a long time at this point?

       17       MR. HARNISCH: Sure. We're going to call Chris                    17    A. 30 years. Around it.

       18 Frankel.                                                               18    Q. Out of that 30 years or so, how long have you
       19       HEARING OFFICER MCCONATHY: Thank you.                            19 been on the clearing side of the business?
       20       MR. HARNISCH: I'lljustgogethim.                                  20    A. On the clearing side since about 1994 at Sterne,
       21       HEARING OFFICER MCCONATHY: Mr. Frankel, just to                  21 Agee& Leach.
       22 put you in the picture, as you can see, Respondents'                   22    Q. And how long were you at Steme Agee?
       23 counsel and Respondents are sitting over there on one                  23    A. 13 or 14 years.

       24 side of the room, the team for Enforcement is on the                   24    Q. Generally, what were you doing at Sterne Agee?

       25 other side of the room. I'm the Chief Hearing Officer                  25    A. Well, at the end of the period, I was the

                                                                     Page 2338                                                           Page 2340

        1 and these are my fellow Panel Members here. The three of                1 president of Sterne Agee and I was the chief executive
        2 us will be making the determinations about the charges in               2 officer of two other broker/dealer subsidiaries —
        3 this case.                                                              3 actually three; two subsidiaries, one co-op owned by
        4        And we have a court reporter who is going to                     4 credit unions. And I was responsible for the operations
        5 transcribe what is said. It's very important to create a                5 group, the compliance group, the legal group, the

        6 clear record, and I would appreciate it ifyou would                     6 independent contractor broker/dealer, the clearing
        7 project when you speak and that you listen closely to the               7 broker/dealer, risk management, IT.
        8 questions that are asked and let the questioner finish                  8       Virtually most of the firm reported to me with

        9 the question before responding so that we can -- we don't               9 the exception of the private client group, the fixed
       10 talk over one another.                                                 10 income department, research and investment banking.
       11        And if at any time you do not understand a                      11     Q. And where did you go after Sterne Agee?
       12 question, please let us know so that it can be rephrased.              12    A. I spent a short time at GunnAUen with the idea
       13        Do you have any questions about the process?                    1 3 to start a bank in Tampa, Florida and take that firm self
       14        MR. FRANKEL: I do not.                                          14 clearing.

       15        HEARING OFFICER MCCONATHY: Thank you.                           15     Q. How long were you at GunnAUen?
       16        The court reporter will swear the witness,                      16    A. Couple years.
       17 please.                                                                17     Q. About when did you leave GunnAUen?

       IS              CHRISTOPHER LEE FRANKEL,                                  18    A. I think 2007.
       19 called as a witness, having been duly sworn, was examined" 19                 Q. Okay. And then where did you go?
       20 and testified as follows:                                              20    A. To what was called Legent Clearing, which is
       21        THE REPORTER: Thank you. CouT3*yousiatey5uF 21 today called COR Clearing.
       22 full name for the record, please?                                      22     Q. And how long were you there?
       23        THE WITNESS: Christopher Lee Frankel.                           23     A. Until August of last year, I think, August of
       24        HEARING OFFICER MCCONATHY: Yes.                                 24 the '15.

       25                DIRECT EXAMINATION                                      25     Q. And then where did you go?

                                                                                                                   26 (Pages 2337 - 2340)
                                                               Veritext Legal Solutions
      212-267-6868                                                www.veritext.com                                               516-608-2400
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 6 of 8 PageID 2744




                                                                      Page 2341                                                                                                  Page 2343

         1     A. Then to Alpine.                                                  1        So I mean, look, one of the things that I've
        2      Q. All right. I just want to ask you a few                          2 been thinking about in the last couple years was that,
        3 questions about Alpine. And you may hear me refer to                     3 again, almost anybody that's a foreign entity right now,
        4 something called "the relevant time period," if you will.                4 especially in South America, Central America, but really
        5 The relevant time period for purposes of this proceeding                 5 almost throughout the world, if you're not sort of viewed
        6 is December of 2013 through June of 2014. Just to —                      6 as a Tier 1 institution, it's almost gotten impossible to
        7      A. Okay.                                                            7 have an account because everybody is scared to death of
        8      Q. — have you keep that in mind.                                    8 the AML risk, and rightly so.
        9         But before we get into those types of details,                   9        To those type of institutions, you have to do a
       10 could you just explain for us why you decided to go to                  10 very deep dive. And again, when it goes back to that
       11 Alpine?                                                                 1 1 exception processing and that risk return, the larger
       12      A. Well, I thought that — look, I started the                      12 financial institutions have just said that we're not
       13 clearing business at Steme Agee from scratch. You know,                 13 going to take the risk.
       14 I did a, you know, sort of turn around in a sale at                     14        So you have, you know, a plethora of whether
       15 Legent, now COR Clearing.                                               15 they're kind of broker/dealer equivalents and banks in
       16         And after meeting with — I was referred to Mr.                  1 6 foreign countries that can't get to the US market
       17 Hurry from a mutual acquaintance in the business. He                    17 anymore.
       18 talked with him about what he had with regard to Alpine,                18       And so I thought that CSCT, in particular, was a
       19 Scottsdale and CSCT. I thought that it was an                           19 good avenue to start to pursue that strategy. And so
     . 20 interesting opportunity to kind of buildup that firm.                   20 that was a huge reason why I decided to kind ofjoin the
      21       Q. So when you joined Alpine, did you do anything                  21 business.
      22 to try to familiarize yourself with the various practices                22     Q. BY MR. HARNISCH: Did Alpine have other foreigi i
      23 or procedures that Alpine had in place with respect to                   23 financial institution entities making certificate
      24 CSCT~                      '                     '                 "     24 deposits during the relevant time period other than CSCT?
      25      A. Certainly. When I spoke'to MrT HurryTT'aritf,              '     25     A. Yes.
                                                                      Page 2342                                                                                                  Page 2344

        1 you know, I'll tell you one of the deciding factors for                  1     Q. Did you — in learning practices and the like
                                                                                                r~TTl~ iiiij l   I   >i II II   mTffiU' TlTifc hlH in«» ililljin'miw "I   IIIIIIM ^lll »«i


        2 me in my desire to kind of come on board was the                         2 that were in place during the relevant time period with
        3 existence of CSCT. And, you know, I felt that especially                 3 respect to CSCT, did you have any understanding as" to "
        4 when you have a small what I would call a boutique                       4 what Alpine had in place, so to speak, with respect to
        5 clearing operation, look, you're just not going to be                    5 titling of stock certificates?

        6 able to effectively compete for somebody buying, you                     6     A. I have a cursory understanding of that, yes.                                            '
        7 know, a hundred shares of IBM with the likes of Pershing                ~7     Q. Okay. And what is that understanding?-                                                      ''
        8 and National Financial.                                                  8     A. Well, Alpine had a process in place where they

        9       So you have to look at areas of the business                       9 required FFIs, foreign financial intermediaries, to have
       10 that, quite frankly, that the large firms don't want to                 10 certificates retitled in the name of the underlying
       1 1 transact in. They don't want to do exception processing.               11 account.

       12 And I thought given the climate, that I believe that                    12       So when I say "the underlying account," if it

       13 there's a huge opportunity in the marketplace for an                    13 was ABC FFI, they wanted a certificate registered in the
       14 entity like CSCT to introduce business, both to the US                  14 name of ABC FFI.
       15 and abroad, because the large firms, quite frankly, in                  15     Q. So meaning if we were talking about CSCT, Alpine
       16 the AML space are just scared to touch anybody.                         1 6 wanted ihs
       17       So, you know, when you have outside of the Tier                   17    A. That's correct.
       18 1 financial institutions in most foreign countries right                18     Q. Or as you said, if it was another financial
       19 now —                                                                   19 institution, it would be in the name of that foreign
      20        HEARING OFFICER MCCONATHY: Could you slow dowi|720 financial institution?
      2 1 Because it's very hard for the court reporter to capture                21     A. That's correct.
      22 everything that you're saying.                                           22     Q. Did you have — did you develop any

      23        THE WITNESS: Yeah, I'm from the south. Usually                    23 understanding as to why Alpine wanted that to be?
      24 people don't tell me I speak too quickly. But yeah, I'll                 24     A. Well, I've asked the question, because I've seen
      25 try to slow down.                                                        25 it done two different ways. And, you know, the answer

                                                                                                                                         27 (Pages 2341 - 2344)
                                                               Veritext Legal Solutions
      212-267-6868                                                   www.veritext.com                                                                           516-608-2400
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 7 of 8 PageID 2745




                                                                     Page 2357                                                                     Page 2359

       1       MR. PARISER: A tiny tiling, which is I think the                   1               CERTIFICATE

       2 parties can confer about the length of closings within                   2

       3 reason and we can bring it to you all, and you can tell                  3

       4 us if that makes sense.                                                  4 STATE OF CALIFORNIA )

                                                                                                    : ss.:
       5       HEARING OFFICER MCCONATHY: That seems fine to
                                                                                  5 COUNTY OF LOS ANOELES)
       6 me. The understanding is that this further proceeding
                                                                                  6
       7 will involve the testimony of the two experts and that
                                                                                  7
       8 potentially the closings could follow the next day if the
                                                                                  8             I, LESLIE ROCKWOOD, a Shorthand Reporter
       9 testimony takes the entire first day.
                                                                                  9 and Notary Public of the State of California, do hereby
      10       Is there anytiling else that should be put on the
                                                                                 10 certify:
      11 record?
                                                                                 11            That the within is a hue and accurate
      12       MR. PARISER: Nothing other than thanks for
                                                                                 12 transcript of the proceedings taken before the FINANCIAL
      13 accommodating the location on the next part of the
                                                                                 1 3 INDUSTRY REGULATORY AUTHORITY (FINRA),on the 24th Day or
      14 hearing. It's very much appreciated.
                                                                                 14 June, 2016.
      15       MR. HARNISCH: I would like to reiterate that.
                                                                                 15            I further certify that I ant not related to
      16 We do appreciate it.
                                                                                 1 6 any of the parties to this action by blond or marriage
      17       HEARING OFFICER MCCONATHY: All right. Now,                        1 7 aud (hat I am in no way interested in the outcome of this
      18 is — are you putting on any more witnesses?
                                                                                 18 matter.
      19       MR. HARNISCH: That's right, we haven't actually                   19             IN WITNESS WHEREOF, 1 have hereunto set my
      20 talked to you about that. I know we've been discussing                  20 hand this 27th day ofJune, 2016.
      21 it.         .                           '                               21
                                                                                        i
      22       HEARING OFFICER MCCONATHY: I see.                                 22

      23       MR. HARNISCH: No, our next witness would be Mr.
      24 Menchel and at this point our only witness.
                                                                                 23

                                                                                 24
                                                                                                .w—a
                                                                                               LESLIE ROCKWOOD, RPR, CSR NO. 3462

      25       HEARING OFFICER MCCONATHY: Oh, I see. So this                     25


                                                                     Page 2358

       1 would be the conclusion of today's proceeding?

       2       MR. HARNISCH: Yes.

       3       HEARING OFFICER MCCONATHY: All right. Is there

       4 anything else? I don't think any exhibits were admitted
       5 today. Is that correct?

       6       MR. HARNISCH: I don't believe so.
       7       MR. PARISER: That's our understanding.

       8       HEARING OFFICER MCCONATHY: All right. In that
       9 case, we're adjourned.
      10       MR. PARISER: Thank you very much.

      11       HEARING OFFICER MCCONATHY: Thank you.
      12       MR. HARNISCH: Thank you.

      13       (Time noted: 12:23 p.m.)

      14                 —oOo—

      15

      16

      17

      18

      19
      20

      21

      22

      23

      24
      25


                                                                                                                                31 (Pages 2357 - 2359)
                                                             Veritext Legal Solutions
      212-267-6868                                                 www.veritext.com                                                           516-608-2400
Case 8:18-cv-02869-VMC-CPT Document 133 Filed 10/04/19 Page 8 of 8 PageID 2746




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 4, 2019, the foregoing document was filed with the
 Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                             /s/ Jordan Susman
                                             Attorney




                                                3
